Citation Nr: 1229101	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left ankle disorder, to include residuals of an ankle sprain.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1954 to December 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Newark, New Jersey, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for left ankle sprain residuals. 

In September 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  In November 2010, the Board remanded the issue of whether new and material evidence had been received to reopen a claim for service connection for a left ankle disorder for additional development.  Thereafter, in an August 2011 decision, the Board reopened the Veteran's claim and remanded the reopened claim for additional development. 

In July 2012, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of RO consideration.  Nevertheless, in view of the action taken below, the Agency of Original Jurisdiction will also have an opportunity to review the evidence.

At the September 2010 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran advanced that he experienced tinnitus during active service.  The hearing transcript may be reasonably construed as an informal claim for service connection for tinnitus.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for service connection for a chronic left ankle disorder.

The Veteran contends that his current left ankle disorder is related to active service.  Specifically, in written statements and in testimony before the Board, the Veteran asserts that he injured his left ankle in service and has experienced symptoms on and off ever since.  

Service treatment records confirm that the Veteran injured his left ankle in service.  Those records show that, in September 1955, the Veteran reported to sick call stating that he injured his left ankle while playing football.  Physical examination revealed considerable swelling and point tenderness over the lateral malleolus of the left ankle.  It was noted that there was exaggeration of pain on manipulation, and there was also some pain noted on weight bearing.  However there was no pain on acute dorsiflexion of the foot.  X-rays at the time were negative for fracture.  However, the radiographic report noted a severe contusion of the left ankle with ligament strain.  The overall impression was an acute sprain of the left ankle.  The Veteran was prescribed heat, elevation, pain medication, and basketweave strapping.  Limitation of weight bearing was also advised.  

The Board acknowledges that the Veteran has reported an additional injury to his left ankle in service while playing softball, and further, that service medical records indicate that on July 14, 1955, the Veteran reported to sick call stating that he twisted his ankle weeks before.   However, a July 5, 1955 medical report of injury indicates that it was the Veteran's right ankle that was injured in July 1955 while playing softball, and not the left ankle, for which he currently seeks service connection.

Nevertheless, separation examination in December 1955 was negative for complaints or clinical findings relating to the left ankle.

Post service VA medical records dated from October 2002 to January 2009 are negative for evidence of left ankle complaints.  On the contrary, they show that the Veteran routinely denied joint symptoms, exhibited full range of motion of the extremities, and walked with a normal gait.  Even further, VA medical records dated in August 2003 and September 2003 reflect that the Veteran was active in that he walked and played basketball.  In January 2009, in conjunction with an evaluation for powered mobility, the Veteran complained of left ankle arthralgias and reported arthritis in the ankles and hip.  Thereafter, VA medical records dated from February 2009 to September 2011 show periodic complaints of persistent left ankle pain.  Additionally, VA medical records show that imaging of the left ankle in February 2009 revealed probable vascular calcifications within soft tissues, but no evidence of acute displaced fracture or dislocation.  The February 2009 imaging report also noted old posttraumatic mineralization and indicated that minimal soft tissue swelling over the medial malleolus was suspected.  

Pursuant to the Board's August 2011 remand, the Veteran was afforded a VA joints examination in September 2011 during which he reported that he injured his left ankle in service while playing sports.  He indicated that, at the time, he twisted his left ankle and it was placed in an ace bandage.  He further stated that his ankle was fractured, but not casted.  Regarding symptoms, the Veteran reported swelling over the years.  However, he had never seen a doctor for his left ankle disability since service.  

Physical examination of the left ankle revealed some swelling, edema, and slight medial and lateral tenderness on deep palpation.  However, there were no arthritic changes and there was no guarding of motion.  Range of motion revealed dorsiflexion to 10 degrees and plantar flexion to 35 degrees without any pain.  Motor strength was 5/5 in all planes of motion, and there were no objective signs of pain with motion.  Imaging of the left ankle revealed vascular calcifications in the soft tissues, however, there were no osseous lesions and no significant arthritic changes.

Based on the foregoing evaluation and a review of the claims file, the examiner diagnosed a left ankle sprain/strain.  The examiner opined that the Veteran's current left ankle disorder is less likely as not due to his military service.  In support of that conclusion, the examiner found that, had the Veteran sustained severe injury to his ankle in service, he would have severe type degenerative joint disease 60 years later.  Further, the examiner opined that the Veteran would have seen a doctor or received some treatment for the disability over the years.  Additionally, the examiner found no evidence of severe trauma to suggest that any severe ligament or bony destruction occurred in service; instead, the injury appeared to be just soft tissue in nature, which tends to resolve on their own over time. 

Subsequent to the September 2011 VA joints examination, the Veteran submitted a private medical opinion in support of his claim.  Specifically, in a statement dated in July 2012, a private podiatrist indicated that the Veteran was seen in June 2012 and had suffered a traumatic injury to his left lower extremity in service that resulted in symptomatic osteoarthritis of his left lower extremity.  The podiatrist stated that it was plausible that the findings were sequelae of his "posttraumatic injury that he suffered years ago."  The podiatrist further indicated that the Veteran's full report would be available for review should there be any questions regarding his "current chief complaint which has been an ongoing problem throughout his middle and later life." 

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, although the Veteran has submitted a positive opinion in support of his claim, the Board notes that the opinion was not supported by any rationale which weighs against its probative value.  Prejean v. West, 13 Vet. App. 444 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993).  Furthermore, the opinion is speculative in that the podiatrist indicated that a link between the Veteran's in-service ankle injury and his current left ankle disability was plausible.  Therefore, the July 2012 opinion, standing alone, is insufficient to warrant a grant of service connection.

Nevertheless, although the Veteran was already afforded a VA examination in September 2011, the Board finds that additional examination is necessary in light of the newly submitted positive medical opinion evidence received since that examination.  Specifically, a new examination is necessary to consider the positive July 2012 opinion submitted by the Veteran, including the current finding of symptomatic osteoarthritis of the left lower extremity.  In this regard, the Board notes that no left ankle arthritis was found during VA examination in September 2011.  The Board also finds that the new VA examiner should address the notation of posttraumatic mineralization on the February 2009 imaging report as it relates to the Veteran's left ankle injury in service.

Accordingly, as it remains unclear to the Board whether the Veteran's left ankle disability is related to his in-service left ankle injury, the Board finds that another examination and opinion addressing the etiology of the Veteran's disability is necessary in order to fairly decide the merits of the Veteran's claim.  The medical opinion should be based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptoms post service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, if a diagnosis or etiology opinion is not possible without resort to speculation, the examiner must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.

Finally, as the private podiatrist has indicated the existence of a full report on which the positive June 2012 opinion was based, the Board finds that remand is necessary to obtain that report, as well as any other treatment records from that provider relating to the Veteran's left ankle.  In addition, recent VA treatment records should be obtained as well.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information (not already of record) concerning assessment/treatment for his left ankle since his discharge from service.  With appropriate authorization from the Veteran, request all private treatment records of the Veteran relevant to his claim on appeal that have not been previously obtained, to include medical records from R. Petranto, D.P.M.  Specifically, the AMC/RO should obtain the full report on which the July 2012 positive opinion was based.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records not already of record and associate them with the record.  

3.  After the above development is completed, arrange for an appropriate VA examiner to review the Veteran's VA claims file and to perform a VA examination of the Veteran.  The examiner should describe the nature and extent of any left ankle disorders currently manifested by the Veteran. 

The examiner should also provide an opinion on whether it is at least as likely as not (50 percent or more likelihood) that any current left ankle disability manifested by the Veteran is related to his active duty service, to include, but not limited to, a September 1955 left ankle injury.  

The examiner should provide a clear and complete rationale for any opinion reached.  

The examiner must consider lay statements of the Veteran as to continuity of symptomatology.  The Veteran reported at that hearing that he had problems with the ankle off and on after discharge from service. 

All findings must be reported in detail and all indicated testing must be accomplished. 

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the Veteran's claim of service connection for a left ankle disability.  If the benefit sought on appeal remains denied, provide the Veteran with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


